February 19, 1908. The opinion of the Court was delivered by
The facts of this case are fully stated in the decree of his Honor, the Circuit Judge.
There are practically but two questions presented by the exceptions:
First. Was there error in the ruling, that it was necessary to plead the Statute of Frauds in order to object to testimony offered to sustain the allegations set out in the complaint? The case of Suber v. Richards,61 S.C. 393, 39 S.E., 540, cited by the Circuit Judge, sustains his ruling. *Page 139
Second. Was there error in ruling that parol testimony was inadmissible to prove that the timber was reserved? The ruling of the Circuit Judge is sustained by the case of Lumber Co. v. Evans, 69 S.C. 93,48 S.E., 108.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.